Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered November 15, 2013. The order, among other things, denied the motion of defendant the Goodyear Tire & Rubber Company, doing business as Goodyear Auto Service Centers, for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on April 16, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, PJ, Peradotto, Carni and Lindley, JJ.